                                           Case 3:18-cv-01930-SK Document 25 Filed 05/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN ROSTEN,                                    Case No. 18-cv-01930-SK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY A. BERRYHILL,                               Regarding Docket No. 24
                                  11                    Defendant.

                                  12          On March 10, 2020, Plaintiff’s attorney filed a motion for attorneys’ fees. (Dkt. 23.) The
Northern District of California
 United States District Court




                                  13   Court’s electronic case filing system automatically generated a schedule for responsive briefing.

                                  14   (Id.) However, no response or reply was filed. Given the current situation related to COVID-19,

                                  15   the Court wished to ensure that all parties had adequate opportunity to respond to the instant

                                  16   motion. Accordingly, the Court set the following briefing schedule: any response was due no later

                                  17   than April 29, 2020, and any reply was due no later than May 6, 2020. (Dkt. 24.) Both of those

                                  18   dates have passed, and no response was filed. The Court therefore issues this ORDER TO SHOW

                                  19   CAUSE to Defendant’s counsel. Defendant’s counsel must explain why no response to Plaintiff’s

                                  20   motion for attorney’s fees was filed and indicate whether Defendant stipulates or objects to the

                                  21   award. Defendant’s counsel’s response is due no later than May 27, 2020.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 20, 2020

                                  24                                                   ______________________________________
                                                                                       SALLIE KIM
                                  25                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
